DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 02nd, 2020 has been acknowledged.  By this amendment, claim 26 has been amended.  Accordingly, claims 1-29 are pending in the present application in which claims 1, 21, and 29 are in independent form.  Applicant’s amendment to claim 26 had obviated the claim objection indicated in the previous office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 12-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (U.S. Patent 5,877,518), of record, in view of Hiroki (JP Pub. 2001-077357, Machine English Translation, cited in IDS 09/07/2018), and Nakao et al. (U.S. Pub. 2011/0278599), of record.
In re claim 1, Sakurai discloses an IGBT semiconductor structure comprising: a p+ substrate 1 formed on a bottom of the IGBT semiconductor structure (see col. 5, lines 6-31 and fig. 4); an n- layer 2 (see col. 5, lines 6-31 and fig. 4); at least one p region 3 + region 4 arranged adjacent to the p region 3 (see col. 3, line 52 to col. 4, line 2 and fig. 4); a dielectric layer 10 (see col. 3, line 62 and fig. 4); a first terminal contact 13 connected in an electrically conductive manner to the bottom of the IGBT semiconductor structure (see col. 3, line 66 and fig. 4); a second terminal contact 11 (see col. 3, line 63 and fig. 4) and a third terminal contact 12 (see col. 4, line 2 and fig. 4); wherein the at least one p region 3 forms a first p-n junction together with the n- layer 2 (see fig. 4); wherein the at least one n+ region 4 forms a second p-n junction together with the at least one p region 3 (see fig. 4); wherein the dielectric layer 10 covers at least the first p-n junction and the second p-n junction and is integrally joined to the n- layer 2, the p region 3, and the n+ region 4, wherein the second terminal contact 11 is a field plate on the dielectric layer 10 (note that, the gate electrode 11 acts as a field plate for the IGBT semiconductor structure) (see col. 3, lines 52-66 and fig. 4), wherein the third terminal contact 12 is connected in an electrically conductive manner to the at least one p region 3 and the at least one n+ region 4 (see col. 4, line 2 and fig. 4), and wherein a doped intermediate layer 5 is arranged between the p+ substrate 1 and the n- layer 2, the doped intermediate layer 5 being integrally joined to at least the p+ substrate 1 (see col. 5, lines 5-30 and fig. 4).

    PNG
    media_image1.png
    851
    858
    media_image1.png
    Greyscale

With respect to the limitations of wherein the p+ substrate that includes a GaAs compound or is made of a GaAs compound, the n- layer that includes a GaAs compound or is made of a GaAs compound, the at least one p region that includes a GaAs compound or is made of a GaAs compound, and the at least one n+ region that includes a GaAs compound or is made of a GaAs compound.
Sakurai specifically discloses in col. 6, lines 4-29, that “it becomes apparent that what kinds of materials are to be selected as the first and the second semiconductor is decided by considering a number of conditions, such as where the first semiconductor has a narrower band gap than that of the second semiconductor and that such a large crystal can be obtained be either of two kinds of semiconductors that a substrate can be + substrate, the n- layer, the at least one p region, and the at least one n+ region can includes a GaAs compound or is made of a GaAs compound since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Sakurai further is silent to wherein the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound and the second terminal contact and the third terminal contact, each of which includes a metal or a metal compound or is made of a metal or a metal compound and wherein the p+ substrate have a dopant concentration of 5·1018-5·1020 cm-3 and a layer thickness of 50-500 µm, the n- layer 12 have a dopant concentration of 1012-1017 cm-3, and a layer thickness of 10-300 µm; wherein the at least one p region having a dopant concentration of 1014-1018 cm-3, and at least one n+ region having a dopant concentration of at least 1019 cm-3, and 12-1017 cm-3.
However, Hiroki discloses in a same field of endeavor, an IGBT semiconductor structure (see paragraphs  [0028]-[0038] and FIGS. 1(a)-(b) including, inter-alia, a p+ substrate 10 formed on a bottom of the IGBT semiconductor structure with a dopant concentration of 1019 cm-3, a layer thickness of 100 µm (see paragraph [0030] and FIGS. 1(a)-(b)); an n- layer 12 with a dopant concentration of 5·1013 cm-3, a layer thickness of 110 µm; at least one p region 13 arranged adjacent to the n- layer 12 with a predetermined dopant concentration (see paragraph [0030] and FIG. 1(a); at least one n+ region 14 arranged adjacent to the p region 13 having a predetermined dopant concentration (see FIG. 1(a)); a dielectric layer 15 (see FIG. 1(a)); a first terminal contact 18 connected in an electrically conductive manner to the bottom of the IGBT semiconductor structure, the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound (see paragraph [0003] and Fig. 1(a)); a second terminal contact 16 and a third terminal contact 17, each of which includes a metal or a metal compound or is made of a metal or a metal compound (see paragraph [0003] and FIG. 1(a); wherein the at least one p region 13 forms a first p-n junction together with the n- layer 12; wherein the at least one n+ region 14 forms a second p-n junction together with the at least one p region 13; wherein the dielectric layer 15 covers at least the first p-n junction and the second p-n junction and is integrally joined to the n- layer 12, the p region 13, and the n+ region 14, wherein the second terminal contact 16 is a field plate on the dielectric layer 15, wherein the third terminal contact 17 is connected in an electrically conductive manner to the at least one + region 14 (see FIG. 1(a)), and wherein a doped intermediate layer 19 with a layer thickness of 10 µm and a dopant concentration of 7·1013 cm-3 is arranged between the p+ substrate 10 and the n- layer, the doped intermediate layer 19 being integrally joined to at least the p+ substrate 10 (see paragraph [0030] and FIG. 1(a)).

    PNG
    media_image2.png
    734
    928
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IGBT semiconductor structure of Sakurai with the technique as taught by Hiroki in order to enable wherein the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound and the second terminal contact and the third terminal contact, each of which includes a metal or a metal compound or is made 
Furthermore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the IGBT semiconductor structure of Sakurai with the technique as taught by Hiroki in order to enable wherein the p+ substrate have a dopant concentration of 1019 cm-3 and a layer thickness of 100 µm, the n- layer 12 have a dopant concentration of 5·1013 cm-3, and a layer thickness of 110 µm, and the doped intermediate layer having a layer thickness of 10 µm and a dopant concentration of 7·1013 cm-3 in Sakurai to be formed because in doing so the IGBT semiconductor structure which is excellent in performance such as operation loss, breakdown strength, and an EMC level and high in reliability can be obtain (see English Abstract of Hiroki).
In view of the above, Sakurai and Hiroki further silent to wherein the at least one p region having a dopant concentration of 1014-1018 cm-3, and wherein the at least one n+ region having a dopant concentration of at least 1019 cm-3.
However, Nakao discloses in a same field of endeavor, an IGBT semiconductor structure including, inter-alia, a substrate 5 formed on a bottom of the IGBT semiconductor structure ; an n- layer 4; at least one p region 1 arranged adjacent to the n- layer 4 with a dopant concentration of not less than 1x1018 cm-3 and not more than 1x1019 cm-3 (see paragraph [0070] and fig. 9); at least one n+ region 2 arranged 19 cm-3 and not more than 1x1020 cm-3 (see paragraph [0072] and fig. 9).
Thus, based on the teaching of Nakao, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the dopant concentrations of the at least one p region and the at least one n+ region in the IGBT semiconductor structure of Sakurai so that the at least one p region arranged adjacent to the n- layer with a dopant concentration of 1014-1018 cm-3, and wherein the at least one n+ region with a dopant concentration of at least 1019 cm-3 during routine experimentation in order to suppress a potential distribution in a well layer and further increasing switching speed (see paragraph [0017] of Nakao) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 2, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the intermediate layer 21 is p-doped (see paragraphs [0046]-[0048] and FIG. 4 of Hiroki).
In re claim 3, as applied to claim 2 above, Sakurai in combination with Hiroki and Nakao discloses wherein a dopant concentration in the intermediate layer 21 is lower than a dopant concentration in the p+ substrate 10 or wherein the dopant concentration in the intermediate layer 19 is lower than the dopant concentration in the p+ substrate in a range between a factor of 2 and a factor of five orders of magnitude (see paragraphs [0046]-[0048] and FIG. 4 of Hiroki).

In re claim 7, as applied to claim 5 above, Sakurai in combination with Hiroki and Nakao discloses wherein the dopant concentration in the intermediate layer is lower than the dopant concentration in the n- layer by up to a factor of 100, it is respectfully submitted that there is no evidence indicating the dopant concentration ranges of the intermediate layer and the n- layer is critical and it has been held that it is not inventive to discover the optimum or workable dopant concentration ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 8, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the IGBT semiconductor structure has an n-doped buffer layer 6, wherein the buffer layer 6 is arranged between the intermediate layer 5 and the n- layer 2 (see col. 8, line 5 and fig. 10 of Sakurai), has a dopant concentration of 1012-1017 cm-3 and a layer thickness of 1 µm - 50 µm, and includes a GaAs compound or is made of a GaAs compound (see col. 6, lines 4-29 of Sakurai).  It is respectfully submitted that there is no evidence indicating that the dopant concentration and thickness ranges of § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 9, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the IGBT semiconductor structure is a trench IGBT semiconductor structure, and wherein the dielectric layer 15 is substantially perpendicular to a top of the IGBT semiconductor structure (see paragraphs [0043]-[0045] and FIG. 3 of Hiroki).
In re claim 12, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the IGBT semiconductor structure is monolithic (see paragraph [0030] and FIG. 1(a) of Hiroki).
In re claim 13, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein a total height of the IGBT semiconductor structure is a maximum of 150-500 µm and FIG. 1(a) of Hiroki).
In re claim 14, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the p region and/or the n+ region on a top of the IGBT semiconductor structure is oval or circular in design (see FIG. 1(a) of Hiroki).  Note that, + region the was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed p region and/or the n+ region was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 15, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the IGBT semiconductor structure has edge lengths or a diameter from 1 mm to 15 mm (see FIG. 1(a) of Hiroki).  Note that, it is respectfully submitted that, the configuration regarding about the shape and size of the IGBT semiconductor structure the was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed IGBT semiconductor structure was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 16, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the dielectric layer includes a deposited oxide, and has a layer thickness from 10 nm to 1 µm (see FIG. 1(a) of Hiroki).  Note that, it is respectfully submitted that, the configuration regarding about the shape and size of the dielectric layer the was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed dielectric layer was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 17, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the n-layer forms a portion of a top of the IGBT 
In re claim 18, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the third terminal contact 12 is formed above the at least one p region 3 and the at least one n+ region 4 and does not overlap the n- layer 2 (see col. 3, line 52 to col. 4, line 2 and FIG. 4 of Sakurai).
In re claim 19, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the p+ substrate 1 is connected to the n- layer 2 by the doped intermediate layer 5, the doped intermediate layer 5 being a single layer (see col. 5, lines 6-31 and fig. 4 of Sakurai).
In re claim 20, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the n- layer 2 is directly connected to the doped intermediate layer 5 (see col. 5, lines 6-31 and fig. 4 of Sakurai).
In re claim 21, Sakurai discloses an IGBT semiconductor structure comprising: a p+ substrate 1 formed on a bottom of the IGBT semiconductor structure (see col. 5, lines 6-31 and fig. 4); an n- layer 2 (see col. 5, lines 6-31 and fig. 4); at least one p region 3 arranged adjacent to the n- layer (see col. 3, line 52 to col. 4, line 2 and fig. 4); at least one n+ region 4 arranged adjacent to the p region 3 (see col. 3, line 52 to col. 4, line 2 and fig. 4); a dielectric layer 10 (see col. 3, line 62 and fig. 4); a first terminal contact 13 connected in an electrically conductive manner to the bottom of the IGBT semiconductor structure (see col. 3, line 66 and fig. 4); a second terminal contact 11 (see col. 3, line 63 and fig. 4) and a third terminal contact 12 (see col. 4, line 2 and fig. 4); wherein the at least one p region 3 forms a first p-n junction together with the n- + region 4 forms a second p-n junction together with the at least one p region 3 (see fig. 4); wherein the dielectric layer 10 covers at least the first p-n junction and the second p-n junction and is integrally joined to the n- layer 2, the p region 3, and the n+ region 4, wherein the second terminal contact 11 is a field plate on the dielectric layer 10 (note that, the gate electrode 11 acts as a field plate for the IGBT semiconductor structure) (see col. 3, lines 52-66 and fig. 4), wherein the third terminal contact 12 is connected in an electrically conductive manner to the at least one p region 3 and the at least one n+ region 4 (see col. 4, line 2 and fig. 4), and wherein a doped intermediate layer 5 is arranged between the p+ substrate 1 and the n- layer 2, the doped intermediate layer 5 being integrally joined to at least the p+ substrate 1 (see col. 5, lines 5-30 and fig. 4), wherein the p+ substrate 1 is directly connected to the doped intermediate layer 5, the doped intermediate layer 5 being a single layer, and wherein the n- layer 2 is directly connected to the doped intermediate layer 5 (see col. 5, lines 6-31 and fig. 4 of Sakurai).
With respect to the limitations wherein the p+ substrate that includes a GaAs compound or is made of a GaAs compound, the n- layer that includes a GaAs compound or is made of a GaAs compound, the at least one p region that includes a GaAs compound or is made of a GaAs compound, and the at least one n+ region that includes a GaAs compound or is made of a GaAs compound.
Sakurai specifically discloses in col. 6, lines 4-29, that “it becomes apparent that what kinds of materials are to be selected as the first and the second semiconductor is decided by considering a number of conditions, such as where the first semiconductor + substrate, the n- layer, the at least one p region, and the at least one n+ region 4 can includes a GaAs compound or is made of a GaAs compound since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Sakurai further is silent to wherein the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound and the second terminal contact and the third terminal contact, each of which includes a metal or a metal compound or is made of a metal or a metal compound and wherein the p+ substrate have a dopant concentration of 5·1018-5·1020 cm-3 and a layer thickness of 50-500 µm, the n- layer 12 have a dopant concentration of 1012-1017 cm-3, and a layer thickness of 10-300 µm; wherein the at least one p region having a dopant concentration of 1014-1018 cm-3, and at least one n+ region having a dopant concentration of at least 1018 cm-3, and 12-1017 cm-3.
However, Hiroki discloses in a same field of endeavor, an IGBT semiconductor structure (see paragraphs  [0028]-[0038] and FIGS. 1(a)-(b) including, inter-alia, a p+ substrate 10 formed on a bottom of the IGBT semiconductor structure with a dopant concentration of 1019 cm-3, a layer thickness of 100 µm (see paragraph [0030] and FIGS. 1(a)-(b)); an n- layer 12 with a dopant concentration of 5·1013 cm-3, a layer thickness of 110 µm; at least one p region 13 arranged adjacent to the n- layer 12 with a predetermined dopant concentration (see paragraph [0030] and FIG. 1(a); at least one n+ region 14 arranged adjacent to the p region 13 and having a predetermined dopant concentration (see FIG. 1(a)); a dielectric layer 15 (see FIG. 1(a)); a first terminal contact 18 connected in an electrically conductive manner to the bottom of the IGBT semiconductor structure, the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound (see paragraph [0003] and Fig. 1(a)); a second terminal contact 16 and a third terminal contact 17, each of which includes a metal or a metal compound or is made of a metal or a metal compound (see paragraph [0003] and FIG. 1(a); wherein the at least one p region 13 forms a first p-n junction together with the n- layer 12; wherein the at least one n+ region 14 forms a second p-n junction together with the at least one p region 13; wherein the dielectric layer 15 covers at least the first p-n junction and the second p-n junction and is integrally joined to the n- layer 12, the p region 13, and the n+ region 14, wherein the second terminal contact 16 is a field plate on the dielectric layer 15, wherein the third terminal contact 17 is connected in an electrically conductive manner to the at least one + region 14 (see FIG. 1(a)), and wherein a doped intermediate layer 19 with a layer thickness of 10 µm and a dopant concentration of 7·1013 cm-3 is arranged between the p+ substrate 10 and the n- layer, the doped intermediate layer 19 being integrally joined to at least the p+ substrate 10 (see paragraph [0030] and FIG. 1(a)).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IGBT semiconductor structure of Sakurai with the technique as taught by Hiroki in order to enable wherein the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound and the second terminal contact and the third terminal contact, each of which includes a metal or a metal compound or is made of a metal or a metal compound since Hiroki teaches that it is well-known to use metal or metal compound as a material for the first, second, and third terminal contacts, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Furthermore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the IGBT semiconductor structure of Sakurai with the technique as taught by Hiroki in order to enable wherein the p+ substrate have a dopant concentration of 1019 cm-3 and a layer thickness of 100 µm, the n- layer 12 have a dopant concentration of 5·1013 cm-3, and a layer thickness of 110 µm, and the doped intermediate layer having a layer thickness of 10 µm and a dopant concentration of 7·1013 cm-3 in Sakurai to be formed because in doing so the IGBT semiconductor 
In view of the above, Sakurai and Hiroki further silent to wherein the at least one p region having a dopant concentration of 1014-1018 cm-3, and wherein the at least one n+ region having a dopant concentration of at least 1019 cm-3.
However, Nakao discloses in a same field of endeavor, an IGBT semiconductor structure including, inter-alia, a substrate 5 formed on a bottom of the IGBT semiconductor structure ; an n- layer 4; at least one p region 1 arranged adjacent to the n- layer 4 with a dopant concentration of not less than 1x1018 cm-3 and not more than 1x1019 cm-3 (see paragraph [0070] and fig. 9); at least one n+ region 2 arranged adjacent to the p region 1 with a dopant concentration of not less than 1x1019 cm-3 and not more than 1x1020 cm-3 (see paragraph [0072] and fig. 9).
Thus, based on the teaching of Nakao, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the dopant concentration of the at least one p region and the at least one n+ region in the IGBT semiconductor structure of Sakurai so that the at least one p region arranged adjacent to the n- layer with a dopant concentration of 1014-1018 cm-3, and wherein the at least one n+ region with a dopant concentration of at least 1019 cm-3 during routine experimentation in order to suppress a potential distribution in a well layer and further increasing switching speed (see paragraph [0017] of Nakao) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive In re Aller, 105 USPQ 233, 235.
In re claim 22, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the IGBT semiconductor is devoid of a n+ layer between the p+ substrate 1 and the n- layer 2 (see col. 5, lines 6-31 and fig. 4 of Sakurai).
In re claim 23, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the p+ substrate 1 is connected directly to the n- layer 2 by the doped intermediate layer 5 (see col. 5, lines 6-31 and fig. 4 of Sakurai).
In re claim 24, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses the p+ substrate 1 is connected directly to the n- layer solely by the doped intermediate layer 5 (see col. 5, lines 6-31 and fig. 4 of Sakurai).
In re claim 25, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the p+ substrate 1 is separated from the n- layer 2 solely by the doped intermediate layer 5 (see col. 5, lines 6-31 and fig. 4 of Sakurai).
In re claim 26, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the p+ substrate 1 is directly connected to the doped intermediate layer 5, the doped intermediate layer 5 being a single layer (see col. 5, lines 6-31 and fig. 4 of Sakurai).
In re claim 27, as applied to claim 1 above, Sakurai in combination with Hiroki and Nakao discloses wherein the doped intermediate layer 5 is a single layer, and wherein the n- layer 2 is directly connected to the doped intermediate layer 5 (see col. 5, lines 6-31 and fig. 4).
.
Claims 4, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (U.S. Patent 5,877,518) in view of Hiroki (JP Pub. 2001-077357, Machine English Translation, cited in IDS 09/07/2018), and Nakao et al. (U.S. Pub. 2011/0278599), as applied to claims 1, 2, and 5 above, and further in view of EP 0 603 737, cited in IDS (09/07/2018).
In re claim 4, as applied to claim 2 above, Sakurai, Hiroki, and Nakao are silent to wherein the intermediate layer includes zinc or silicon.
However, EP 0 603 737 discloses in a same field of endeavor, an IGBT semiconductor structure, including, inter-alia, wherein the intermediate layer includes zinc or silicon (see col. 6, lines 40-47 and col. 7, lines 47-55 of EP 0 603 737).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sakurai with the teachings of EP 0 603 737 to enable wherein the intermediate layer includes zinc or silicon in Sakurai to be formed because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
In re claim 6, as applied to claim 5 above, Sakurai in combination with Hiroki, Nakao, and EP 0 603 737 discloses wherein the intermediate layer includes silicon and / or tin (see col. 6, lines 40-47 and col. 7, lines 47-55 of EP 0 603 737).
+ substrate 10 includes zinc.
However, EP 0 603 737 discloses in a same field of endeavor, an IGBT semiconductor structure, including, inter-alia, wherein the p+ substrate 10 includes zinc (see col. 6, lines 40-47 and col. 7, lines 47-55 of EP 0 603 737).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sakurai with the teachings of EP 0 603 737 to enable wherein the p+ substrate includes zinc in Sakurai to be formed because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
In re claim 11, as applied to claim 1 above, Sakurai in combination with Hiroki, Nakao, and EP 0 603 737 discloses wherein the n- layer and / or the n+ region  include silicon and / or chromium and / or palladium and / or tin (see col. 6, lines 40-47 and col. 7, lines 47-55 of EP 0 603 737).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (U.S. Patent 5,877,518) in view of Hiroki (JP Pub. 2001-077357, Machine English Translation, cited in IDS 09/07/2018).
In re claim 29, Sakurai discloses an IGBT semiconductor structure comprising: a p+ substrate 1 formed on a bottom of the IGBT semiconductor structure (see col. 5, lines 6-31 and fig. 4); an n- layer 2 (see col. 5, lines 6-31 and fig. 4); at least one p region 3 arranged adjacent to the n- layer (see col. 3, line 52 to col. 4, line 2 and fig. 4); at least one n+ region 4 arranged adjacent to the p region 3 (see col. 3, line 52 to col. 4, line 2 + region 4 forms a second p-n junction together with the at least one p region 3 (see fig. 4); wherein the dielectric layer 10 covers at least the first p-n junction and the second p-n junction and is integrally joined to the n- layer 2, the p region 3, and the n+ region 4, wherein the second terminal contact 11 is a field plate on the dielectric layer 10 (note that, the gate electrode 11 acts as a field plate for the IGBT semiconductor structure) (see col. 3, lines 52-66 and fig. 4), wherein the third terminal contact 12 is connected in an electrically conductive manner to the at least one p region 3 and the at least one n+ region 4 (see col. 4, line 2 and fig. 4), and wherein a doped intermediate layer 5 is arranged between the p+ substrate 1 and the n- layer 2, the doped intermediate layer 5 being integrally joined to at least the p+ substrate 1 (see col. 5, lines 5-30 and fig. 4).
With respect to the limitations of wherein the p+ substrate that includes a GaAs compound or is made of a GaAs compound, the n- layer that includes a GaAs compound or is made of a GaAs compound, the at least one p region that includes a GaAs compound or is made of a GaAs compound, and the at least one n+ region that includes a GaAs compound or is made of a GaAs compound.
Sakurai specifically discloses in col. 6, lines 4-29, that “it becomes apparent that what kinds of materials are to be selected as the first and the second semiconductor is + substrate, the n- layer, the at least one p region, and the at least one n+ region can includes a GaAs compound or is made of a GaAs compound since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Sakurai further is silent to wherein the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound and the second terminal contact and the third terminal contact, each of which includes a metal or a metal compound or is made of a metal or a metal compound.
However, Hiroki discloses in a same field of endeavor, an IGBT semiconductor structure (see paragraphs  [0028]-[0038] and FIGS. 1(a)-(b) including, inter-alia, a p+ 19 cm-3, a layer thickness of 100 µm (see paragraph [0030] and FIGS. 1(a)-(b)); an n- layer 12 with a dopant concentration of 5·1013 cm-3, a layer thickness of 110 µm; at least one p region 13 arranged adjacent to the n- layer 12 with a predetermined dopant concentration (see paragraph [0030] and FIG. 1(a); at least one n+ region 14 arranged adjacent to the p region 13 (see FIG. 1(a)); a dielectric layer 15 (see FIG. 1(a)); a first terminal contact 18 connected in an electrically conductive manner to the bottom of the IGBT semiconductor structure, the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound (see paragraph [0003] and Fig. 1(a)); a second terminal contact 16 and a third terminal contact 17, each of which includes a metal or a metal compound or is made of a metal or a metal compound (see paragraph [0003] and FIG. 1(a); wherein the at least one p region 13 forms a first p-n junction together with the n- layer 12; wherein the at least one n+ region 14 forms a second p-n junction together with the at least one p region 13; wherein the dielectric layer 15 covers at least the first p-n junction and the second p-n junction and is integrally joined to the n- layer 12, the p region 13, and the n+ region 14, wherein the second terminal contact 16 is a field plate on the dielectric layer 15, wherein the third terminal contact 17 is connected in an electrically conductive manner to the at least one p region 13 and the at least one n+ region 14 (see FIG. 1(a)), and wherein a doped intermediate layer 19 with a layer thickness of 10 µm and a dopant concentration of 7·1013 cm-3 is arranged between the p+ substrate 10 and the n- layer, the doped intermediate layer 19 being integrally joined to at least the p+ substrate 10 (see paragraph [0030] and FIG. 1(a)).

Response to Applicant’s Amendment and Arguments
Applicant's arguments filed December 02nd, 2020 have been fully considered but they are not persuasive.
With respect to independent claim 1, and similarly to independent claims 21 and 29, Applicant contends that “…This rejection is respectfully traversed insofar as it pertains to presently pending claims.  The applied references, alone or in combination, fail to teach or suggest each and every feature of the claimed invention. That is, the applied references fail to teach or suggest at least the following features recited in exemplary independent claim 1: “at least one p region arranged adjacent to the n- layer with a dopant concentration of 1014-1018 cm-3, and that includes a GaAs compound or is made of a GaAs compound; at least one n+ region arranged adjacent to the p region with a dopant concentration of at least 1019 cm-3, and that includes a GaAs compound or is + substrate 1 and the n- layer 2. This passage does not, as asserted by the Examiner, refer to the D layer 3, which the Examiner analogizes to the claimed “at least one p region,” or the n+ layer 4, which the Examiner analogizes to the claimed “at least one n+ region.”…Thus, the reference to “first semiconductor” and “second semiconductor” in column 6, lines 4-29, to which the Examiner refers, is only directed to the p+ substrate 1 and the n- layer 2. Thus, Sakurai does not teach or suggest that the at least one p region includes a GaAs compound or is made of a GaAs compound or the at least one n+ region includes a GaAs compound or is made of a GaAs compound.
However, it is respectfully submitted that Applicant’s argument is not persuasive because of the following reasons, particularly, Sakurai discloses an IGBT semiconductor structure (see col. 3, line 52 and fig. 2) including, inter-alia, a p+ substrate 1 formed on a bottom of the IGBT semiconductor structure (see col. 3, line 54 and figs. 2 and 4), and an n- layer 2 formed on the p+ substrate 1 (see col. 3, line 61 and figs. 2 and 4).  A p layer 3 (the third semiconductor layer) is formed in the n- layer 2 (see col. 3, lines 63-64 and figs. 2 and 4), and an n+ layer 4 (the fourth semiconductor layer) is further formed in the p layer 3 (see col. 3, lines 64-66 and figs. 2 and 4).  The n+ layer 4 and the p layer 3 are short-circuited by an emitter electrode 12 (see col. 4, lines 1-2 and figs. 2 and 4).  Sakurai further discloses in (col. 6, lines 4-29) that “it becomes apparent that what kinds of materials are to be selected as the first and the second semiconductor is decided by considering a number of conditions, such as where the first + substrate 1, the n- layer 2, the at least one p region 3, and the at least one n+ region 4 can includes a GaAs compound or is made of a GaAs compound since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Sakurai further discloses that since the n- layer 2, for extending a depletion layer and securing the withstanding voltage, is made with a semiconductor material having a wide band-gap, the leak current can be lowered compared to the case where the semiconductor layers having a narrow band-gap (see col. 4, lines 9-14).  Thus, Sakurai suggested that having the p+ substrate and the n- layer that include wide band-gap materials such as GaAs is essential in the IGBT semiconductor structure for lowering the leakage current.
+ substrate 1 and the n- layer 2…Sakurai does not teach or suggest that the at least one p region includes a GaAs compound or is made of a GaAs compound or the at least one n+ region includes a GaAs compound or is made of a GaAs compound, it is respectfully submitted that as discloses in (col. 3, lines 53-66 and fig. 2), Sakurai teaches that the p layer 3 is formed in the n- layer 2, and the n+ layer 4 is further formed in the p layer 3.  Thus, the p layer 3 and the n+ layer 4 which are doped layers that are formed in the n- layer and thus inherently also would include a GaAs compound or is made of a GaAs compound (see marked-up version of fig. 2 below).

    PNG
    media_image3.png
    842
    925
    media_image3.png
    Greyscale

+ substrate have a dopant concentration of 5·1018-5·1020 cm-3 and a layer thickness of 50-500 µm, the n- layer 12 have a dopant concentration of 1012-1017 cm-3, and a layer thickness of 10-300 µm; wherein the at least one p region having a dopant concentration of 1014-1018 cm-3, and at least one n+ region having a dopant concentration of at least 1019 cm-3, and the doped intermediate layer having a layer thickness of 1 µm - 50 µm and a dopant concentration of 1012-1017 cm-3.
However, Hiroki discloses in a same field of endeavor, an IGBT semiconductor structure (see paragraphs  [0028]-[0038] and FIGS. 1(a)-(b) including, inter-alia, a p+ substrate 10 formed on a bottom of the IGBT semiconductor structure with a dopant concentration of 1019 cm-3, a layer thickness of 100 µm (see paragraph [0030] and FIGS. 1(a)-(b)); an n- layer 12 with a dopant concentration of 5·1013 cm-3, a layer thickness of 110 µm; at least one p region 13 arranged adjacent to the n- layer 12 with a predetermined dopant concentration (see paragraph [0030] and FIG. 1(a); at least one n+ region 14 arranged adjacent to the p region 13 having a predetermined dopant concentration (see FIG. 1(a)); a dielectric layer 15 (see FIG. 1(a)); a first terminal contact 18 connected in an electrically conductive manner to the bottom of the IGBT semiconductor structure, the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound (see paragraph [0003] and Fig. 1(a)); a second terminal contact 16 and a third terminal contact 17, each of which - layer 12; wherein the at least one n+ region 14 forms a second p-n junction together with the at least one p region 13; wherein the dielectric layer 15 covers at least the first p-n junction and the second p-n junction and is integrally joined to the n- layer 12, the p region 13, and the n+ region 14, wherein the second terminal contact 16 is a field plate on the dielectric layer 15, wherein the third terminal contact 17 is connected in an electrically conductive manner to the at least one p region 13 and the at least one n+ region 14 (see FIG. 1(a)), and wherein a doped intermediate layer 19 with a layer thickness of 10 µm and a dopant concentration of 7·1013 cm-3 is arranged between the p+ substrate 10 and the n- layer, the doped intermediate layer 19 being integrally joined to at least the p+ substrate 10 (see paragraph [0030] and FIG. 1(a)).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IGBT semiconductor structure of Sakurai with the technique as taught by Hiroki in order to enable wherein the first terminal contact includes a metal or a metal compound or is made of a metal or a metal compound and the second terminal contact and the third terminal contact, each of which includes a metal or a metal compound or is made of a metal or a metal compound since Hiroki teaches that it is well-known to use metal or metal compound as the material for the first, second, and third terminal contacts, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
+ substrate have a dopant concentration of 1019 cm-3 and a layer thickness of 100 µm, the n- layer 12 have a dopant concentration of 5·1013 cm-3, and a layer thickness of 110 µm, and the doped intermediate layer having a layer thickness of 10 µm and a dopant concentration of 7·1013 cm-3 in Sakurai to be formed because in doing so the IGBT semiconductor structure which is excellent in performance such as operation loss, breakdown strength, and an EMC level and high in reliability can be obtain (see English Abstract of Hiroki).
In view of the above, Sakurai and Hiroki further silent to wherein the at least one p region having a dopant concentration of 1014-1018 cm-3, and wherein the at least one n+ region having a dopant concentration of at least 1019 cm-3.
However, Nakao discloses in a same field of endeavor, an IGBT semiconductor structure including, inter-alia, a substrate 5 formed on a bottom of the IGBT semiconductor structure ; an n- layer 4; at least one p region 1 arranged adjacent to the n- layer 4 with a dopant concentration of not less than 1x1018 cm-3 and not more than 1x1019 cm-3 (see paragraph [0070] and fig. 9); at least one n+ region 2 arranged adjacent to the p region 1 with a dopant concentration of not less than 1x1019 cm-3 and not more than 1x1020 cm-3 (see paragraph [0072] and fig. 9).
Thus, based on the teaching of Nakao, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the dopant concentrations of the at least one p region and the at least one n+ region in the IGBT semiconductor structure of Sakurai so - layer with a dopant concentration of 1014-1018 cm-3, and wherein the at least one n+ region with a dopant concentration of at least 1019 cm-3 during routine experimentation in order to suppress a potential distribution in a well layer and further increasing switching speed (see paragraph [0017] of Nakao) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
	For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schulze		U.S. Pub. 2006/0035436	Feb. 16, 2006.
Haertl et al.		U.S. Pub. 2016/0141406	May 19, 2016.
Haase et al.		U.S. Patent 7,902,542	Mar. 8, 2011.
Pfirsch et al.		U.S. Pub. 2015/0179636	Jun. 25, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892